Citation Nr: 0510832	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  96-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
right ankle strain prior to June 28, 2002. 

2. Entitlement to a rating in excess of 20 percent for 
residuals of right ankle strain from June 28, 2002.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL  
Veteran 

ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981 and from September 1990 to August 1991.  He also 
served in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 1998, when the claim was first before the Board, it 
was remanded for further evidentiary development.    


FINDINGS OF FACT

1.  Prior to June 28, 2002, the residuals of a right ankle 
strain were functional loss due to pain and weakness, which 
more nearly approximates the criteria of moderate limitation 
of motion.  

2.  From June 28, 2002, the residuals of a right ankle strain 
are decreased motion and functional loss due to pain and 
weakness, equating to marked limitation of motion without 
ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
right ankle sprain prior to June 28, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2004).  

2.  The criteria for a rating in excess of 20 percent rating 
for residuals of a right ankle strain from June 28, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 
(2004). 



VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial decision by the RO in 1995 occurred 
before the enactment of the VCAA in 2000.  The veteran was 
subsequently notified of the VCAA in a letter, dated March 
2001.  The veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that VA 
would obtain any other records he identified with his 
authorization or he could submit the evidence.  VA requested 
that he identify any evidence to support his claim.  The 
veteran was given 60 days to respond.  Through the March 
2003, supplemental statement of the case, the veteran was 
notified of the evidence needed to substantiate the claim, 
namely, evidence of an increase in severity.  

As for the timing of the VCAA notice, there is no reversible 
error by not providing VCAA notice prior to the initial 
denial of the claim before the date of the enactment of the 
VCAA.  VAOPGCPREC 7-2004.  

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  

As for the content, VA's request for "any evidence" is to 
the same effect as the provision of 38 C.F.R. § 3.159 to 
request "any evidence in the claimant's possession."  As 
for the 60 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History 

In an August 1981 rating decision, the RO granted service 
connection for residuals of a right ankle sprain sustained in 
wrestling practice in 1979 and assigned a noncompensable 
rating.  There was no further adjudicatory action on the 
claim until the veteran filed his current claim in January 
1995.  After the initial rating decision in June 1995, 
denying a compensable rating, the RO increased the rating to 
20 percent under Diagnostic Code 5271, effective from June 
28, 2002.  Since the veteran appealed the initial rating in 
January 1995 and since the 20 percent rating does not cover 
the entire period of the appeal, the Board has restated the 
issue as it appears on the first page of this decision. 

Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  

Under Diagnostic Code 5271, the criterion for a maximum 
schedular rating of 20 percent for limitation of motion of 
the ankle is marked limitation of motion.  The criterion for 
a 10 percent rating is moderate limitation of motion. 

Under Diagnostic Code 5270, the criteria for a 30 percent 
rating are ankylosis of the ankle in plantar flexion, between 
30 and 40 degrees, or dorsiflexion between 0 and 10 degrees. 

When a diagnostic code provides for compensation based solely 
on limitation of motion, functional loss due to pain, 
weakness, and easy fatigability are factors to be considered.  
38 C.F.R. §§ 4.40, 4.45. 

Factual Background 

In March 1997, the veteran testified that he experienced pain 
and weakness in the right ankle. 

VA records document complaints of right ankle pain in July 
and November 1997, and the pertinent finding was painful 
motion.  

Service department records disclose that in January 1998 the 
veteran complained of right ankle pain, limiting his 
activities. 

VA records document complaints of right ankle pain and 
weakness in May 1999, pain in April 2001, and a finding of 
right ankle tenderness in October 2000. 

On VA examination in June 2002 VA examination, the veteran 
complained of right ankle pain and weakness on a daily basis.  
Right ankle dorsiflexion and plantar flexion were from 0 to 
10 degrees.  Range of motion was also limited by pain, 
fatigue, and weakness.  The pertinent findings were 
instability, weakness, and decreased range of motion with 
pain.  There was no ankylosis.  X-rays revealed normal 
articular alignment and ankle mortise. 

Analysis

A Rating Prior to June 28, 2002

The record shows that prior to June 2002, the veteran had 
symptoms of right ankle pain and weakness and findings of 
painful motion.  While painful motion was not expressed in 
terms of limitation of motion, painful motion combined with 
weakness must be regarded as disabling.  And in this case, 
the functional loss more nearly 


approximates the criterion of moderate limitation of motion, 
warranting a 10 percent rating.  In the absence of objective 
findings of marked limitation of motion, a rating in excess 
of 10 percent is not warranted. 

A Rating From June 28, 2002

The right ankle disability is currently rated 20 percent 
under Diagnostic Code 5271.   As the 20 percent rating is the 
maximum rating under this diagnostic code, the Board has 
considered the possibility of a rating in excess of 20 
percent under another potentially applicable diagnostic code.  
In this case, Diagnostic Code 5270 provides a 30 percent 
rating for ankylosis of the ankle in plantar flexion, between 
30 and 40 degrees, or in dorsiflexion, between 0 and 10 
degrees.  As ankylosis is not shown, a rating higher than 20 
percent is not warranted. 


ORDER

A 10 percent rating for residuals of a right ankle sprain 
prior to June 28, 2002, is granted, subject to the law and 
regulations governing the award of monetary benefits. 

A rating in excess of 20 percent for residuals of a right 
ankle sprain prior to and from June 28, 2002, is denied. 


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


